Douglas, J.,
concurring. I concur in the judgment of the majority. I agree that the writ placing Sterne on the ballot should be granted based upon the reasons set forth in State ex rel. Mirlisena v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 597, 622 N.E.2d 329. I write separately to address the concurring opinion of the Chief Justice in the instant case.
Giving a literal reading to that concurring opinion raises serious questions and concerns. I suspect the concurrence did not set forth the actual ballot language of Issue 5 because to do so might very well show the error in the reasoning of the concurrence.
Issue 5
“Shall the proposed amendment to the Charter of the City of Cincinnati to provide that no person shall hold the office of member of the council for a period longer than four consecutive two year terms of the council unless a period of at least two consecutive two year terms of the council has intervened without such person serving on the council; that the provisions of this amendment shall apply commencing with the nominations for the election for the council term commencing December 1, 1993, and that consecutive terms of service on the council to which members were elected prior to December 1, 1993 shall be counted in determining eligibility for office under this section; and to give effect to the above provisions by repealing existing Section 2 of Article IX, and adopting new Sections 2 and 12 of Article IX be approved?” (Emphasis added.)
By the Chief Justice’s concurrence’s own definition of the word “consecutive” and by the agreed-to facts of this case, Sterne would not be eligible to seek *607reelection given the language of Issue '5. It is clear that Sterne served seven consecutive terms on council, from 1971 to 1985. The ballot language of Issue 5 says “ * * * that consecutive terms of service on the council to which members were elected prior to December 1, 1993 shall be counted in determining eligibility for office under this section * * * [.]” (Emphasis added.)
Obviously, the years 1971 to 1985 come before December 1, 1993. Obviously, Sterne’s terms from 1971-1985 were consecutive and exceeded four two-year terms. Thus, without having a contrary judicial determination, the Hamilton County Board of Elections was absolutely correct in declining to certify Sterne’s candidacy for the November 2, 1993 general election based solely on a literal reading of the Issue 5 ballot language — the proposition, of course, upon which the voters actually voted.
The Chief Justice’s concurrence raises yet another, in my mind, serious concern. The purpose sought to be accomplished by Issue 5 was to limit the time persons could spend as members of city council. This is a perfectly legitimate objective and was overwhelmingly approved by the voters of Cincinnati. However, closely read, what the Chief Justice’s concurrence says is that in the future, a person could serve three consecutive terms on city council, sit out one full term and then be eligible to start a new three-term string, again sitting out one term ad infinitum. This, of course, makes meaningless the language of Issue 5 regarding the two-term break, except maybe in cases where four consecutive terms have been served.
Considering the foregoing, and the additional interpretation now given Issue 5 by the Chief Justice’s concurrence, it becomes even more clear that the issue was aimed at making certain persons ineligible and this, I believe, strengthens the argument set forth in Mirlisena, supra, regarding Section 28, Article II of the Ohio Constitution. We should strike the constitutionally offensive part of Issue 5, harmonize the remaining part (term limits) with Issue 4, and thereby give a clear pronouncement to the voters of Cincinnati and the parties involved.
I concur in the granting of the writ and, thereby, the placement of the name of Sterne on the councilmanic ballot.
A.W. Sweeney and Resnick, JJ., concur in the foregoing concurring opinion.